      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA


CHRISTOPHER LEE PRICE,                       )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     No. 1:19-cv-00057-KD-MU
JEFFERSON S. DUNN, Commissioner,             )
Alabama Department of Corrections,           )
in his official capacity,                    )
                                             )
CYNTHIA STEWART, Warden, Holman              )
Correctional Facility, in her official       )
capacity, and                                )
                                             )
OTHER UNKNOWN EMPLOYEES                      )
AND AGENTS,                                  )
Alabama Department of Corrections,           )
in their official capacities,                )
                                             )
      Defendants.                            )

                    ANSWER TO PRICE’S COMPLAINT

      Defendants Jefferson S. Dunn, in his official capacity as Commissioner of

the Alabama Department of Corrections, and Cynthia Stewart, in her official

capacity as Warden of Holman Correctional Facility, for their answer to Plaintiff

Christopher Lee Price’s complaint,1 state as follows:




1. Doc. 1.
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 2 of 17




                  RESPONSE TO NATURE OF THE ACTION

      1.     Defendants admit that Price is a death-row inmate in the custody of

the Alabama Department of Corrections.

      2.     Defendants admit that they asked the Alabama Supreme Court to set

Price’s execution date on January 11, 2019.

      3.     Defendants admit that they intend to carry out the lawful sentence of

death imposed on Price pursuant to his conviction for capital murder. Defendants

further admit that the ADOC protocol calls for the sequential administration of

midazolam hydrochloride, rocuronium bromide, and potassium chloride.

Defendants deny that such a protocol has been involved in what Price terms

“botched” executions.

      4.     Defendants admit that they intend to execute Price using the three-

drug protocol because nitrogen hypoxia is neither readily implemented nor

available to Price.

      5.     Admitted.

      6.     Defendants admit that all inmates sentenced to death prior to the

adoption of nitrogen hypoxia as a method of execution were given a one-time

thirty-day period in which to elect this method of execution immediately following

the enactment of Alabama Act 2018-353. As the act was enacted on June 1, 2018,




                                                                                2
        Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 3 of 17




inmates had until June 30, 2018, to make this election.2 Every death-row inmate at

Holman Correctional Facility, including Price, was given an election form on the

order of Warden Stewart.3 A copy of this form is attached as Exhibit A. Defendants

deny that they made any attempt to keep these election forms secret or that they

entered into secret agreements.

        7.   Again, Defendants deny that they made any attempt to keep the

election forms secret or that they entered into secret agreements. Defendants admit

that they denied Price’s untimely request to elect nitrogen hypoxia in February

2019.

        8.   Denied.

        9.   Defendants admit that Price initiated § 1983 litigation regarding the

midazolam protocol in 2014,4 that this Court dismissed the complaint in 2017 due

to Price’s failure to identify an alternative protocol that was readily available,


2. ALA. CODE § 15-18-82.1(b)(2) (1975)
3. On information and belief, these forms were made by an employee of the
   Federal Defenders for the Middle District of Alabama. At the time that nitrogen
   hypoxia was adopted, the Federal Defenders were involved in prolonged multi-
   plaintiff § 1983 litigation concerning the execution protocol, ultimately
   captioned “In re: Alabama Lethal Injection Protocol Litigation,” 2:12-cv-
   000316-WKW-CSC (M.D. Ala.). In their final amended complaint, the plaintiffs
   alleged nitrogen asphyxiation as an alternative to the midazolam protocol. (See
   Doc. 348 at 32–33.) After the enactment of Alabama Act 2018-353, all of the
   plaintiffs elected nitrogen hypoxia, and so the parties agreed that the § 1983
   litigation was due to be dismissed as moot. (See Docs. 427, 430.)
4. Complaint, Price v. Dunn, 1:14-cv-00472-KD-C (S.D. Ala. Oct. 8, 2014),
   Doc. 1.

                                                                                 3
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 4 of 17




feasible, and substantially safer than the current protocol,5 that the Eleventh Circuit

affirmed the judgment of the circuit court,6 that rehearing was denied in December

2018, and that Price has yet to seek certiorari review.

      10.    Defendants deny that the midazolam protocol will cause Price

unconstitutional pain. Defendants further deny that nitrogen hypoxia is readily

available, feasible, and significantly safer than the midazolam protocol. The

ADOC has yet to finalize a nitrogen hypoxia protocol, and so it is not currently

available to any inmate. Unlike his fellow inmates who elected nitrogen hypoxia

during the statutorily authorized period—and, thus, who will not be executed until

such time as a protocol is finalized—Price failed to elect.

      11.    Denied.

      12.    Denied.

      13.    Denied. Price has not stated grounds upon which relief can be granted,

and there is no Eighth Amendment or Fourteenth Amendment violation.




5. Order, Price v. Dunn, 1:14-cv-00472-KD-C (S.D. Ala. Mar. 15, 2017),
   Doc. 107.
6. Price v. Comm’r, Ala. Dep’t of Corrs., No. 17-11396, 2018 WL 4502035 (11th
   Cir. Sept. 19, 2018).

                                                                                     4
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 5 of 17




                 RESPONSE TO JURISDICTION AND VENUE

      14.    This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §§ 1331 and 1367.

      15.    Admitted.


                           RESPONSE TO PARTIES

      16.    Admitted.

      17.    Admitted.

      18.    Admitted.

      19.    Defendants admit that employees of the Alabama Department of

Corrections are assigned duties requiring their participation in the execution of a

lawful death sentence imposed by an Alabama court and as ordered by the

Alabama Supreme Court. Defendants further admit that the identity of these

individuals is privileged and remains confidential because of the nature of their

duties in this regard.

      20.    Admitted.


         RESPONSE TO JUSTICIABLE CASE OR CONTROVERSY

      21.    Defendants admit that they adopted a three-drug lethal injection

protocol on September 10, 2014, and will use that protocol to execute Price.

Defendants deny that the protocol is unconstitutional. Defendants further deny that


                                                                                  5
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 6 of 17




Price has any right to an extended nitrogen election period or that he has been

treated any differently from any other death-row inmate.

      22.   Admitted.


              RESPONSE TO PROCEDURAL BACKGROUND

      23.   Defendants admit that Price was convicted of capital murder during

the course of a robbery and sentenced to death for the killing of William “Bill”

Lynn after Price stabbed Mr. Lynn to death with a sword and a dagger.7

      24.   Admitted.

      25.   Admitted.

      26.   Admitted.

      27.   Admitted.

      28.   Admitted.

      29.   Admitted.

      30.   Admitted.

      31.   Defendants admit that pursuant to Alabama Act 2018-353 and section

15-18-82.1(b)(2) of the Code of Alabama, inmates sentenced prior to the

enactment of Alabama Act 2018-353 had a thirty-day period from the enactment in

which to elect nitrogen hypoxia. This period lasted from June 1–30, 2018.

Defendants deny that this is a “completely arbitrary” restriction and would direct

7. Price v. State, 725 So. 2d 1003, 1062 (Ala. Crim. App. 2007).

                                                                                6
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 7 of 17




this Court to section 15-18-82.1(b)(1), which made a similar thirty-day provision

for the election of electrocution after Alabama made lethal injection its primary

method of execution. Moreover, Price misquotes the law, which reads:

      If electrocution, nitrogen hypoxia, and lethal injection are all held to
      be unconstitutional by the Alabama Supreme Court under the
      Constitution of Alabama of 1901, or held to be unconstitutional by the
      United States Supreme Court under the United States Constitution, or
      if the United States Supreme Court declines to review any judgment
      holding a method of execution to be unconstitutional under the United
      States Constitution made by the Alabama Supreme Court or the
      United States Court of Appeals that has jurisdiction over Alabama,
      then all persons sentenced to death shall be executed by any
      constitutional method of execution based on the sole discretion of the
      Commissioner of the Department of Corrections.8

      32.   Again, Defendants deny that they entered into secret agreements with

death-row inmates. All such inmates, including Price, were given the same thirty-

day election period and an election form.

      33.   Defendants admit that they denied Price’s untimely election requests.

      34.   Defendants admit that they asked the Alabama Supreme Court to set

Price’s execution date on January 11, 2019.




8. ALA. CODE § 15-18-82.1(c) (1975).

                                                                                    7
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 8 of 17




                 RESPONSE TO FACTUAL ALLEGATIONS

A.    Allegations Concerning Execution by Lethal Injection

      35.    Admitted to the extent that Alabama’s default method of execution is

by lethal injection unless an inmate affirmatively elects to be executed by

electrocution or nitrogen hypoxia.9

      36.    Defendants admit the first sentence of paragraph 36. The second

sentence of paragraph 36 is denied. Defendants are without sufficient information

to admit or deny the third sentence of paragraph 36.

      37.    Defendants admit the first two sentences of paragraph 37. Defendants

are without sufficient information to admit or deny the remaining sentences in the

paragraph.

      38.    Defendants admit that other states utilize a three-drug protocol

virtually identical to Alabama’s protocol.


B.    Allegations Concerning the ADOC’s Decision to Use Midazolam

      39.    Defendants admit that midazolam serves as an anesthetic to render an

inmate unconscious as the first drug in Alabama’s lethal injection protocol.

Defendants further admit that this protocol does not constitute cruel and unusual

punishment. Defendants deny any remaining allegations.



9. Id. § 15-18-82.1(a).

                                                                                8
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 9 of 17




      40.      Defendants admit that sodium thiopental and pentobarbital were

previously used as the first drugs in Alabama’s three-drug lethal injection protocol,

but that those drugs are no longer available to Defendants.

      41.      Defendants admit that on September 10, 2014, the ADOC amended its

protocol, which now directs that a 500-milligram bolus of midazolam be

administered as the first drug in its lethal injection protocol. Defendants deny any

remaining allegations.

      42.      Denied.

      43.      Defendants admit only to the extent that sodium thiopental and

pentobarbital are unavailable to the ADOC. Defendants deny all remaining

allegations.

      44.      Denied.

      45.      Denied.

      46.      Defendants admit only that Ronald Bert Smith, executed on December

8, 2016, was a longtime smoker with a history of asthma who was diagnosed with

COPD and coughed once he was unconscious, and that Torrey McNabb, executed

on October 19, 2017, exhibited involuntary movement and was given a second

500-milligram bolus dose of midazolam prior to the administration of the second

and third drugs. Defendants deny all remaining allegations.




                                                                                   9
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 10 of 17




         47.   Defendants admit only that four inmates were successfully executed

in Arkansas in April 2017; that on July 23, 2014, the State of Arizona executed

Joseph Wood with a two-drug protocol using midazolam and hydromorphone, a

protocol not at issue in the present litigation; that on January 16, 2014, the State of

Ohio executed Dennis McGuire with a two-drug protocol using midazolam and

hydromorphone, a protocol not as issue in the present litigation; and that on April

29, 2014, the State of Oklahoma executed Clayton Lockett with a three-drug

protocol using midazolam, but due to unnoticed IV infiltration, the execution drugs

were not properly administered.10 Defendants deny all remaining allegations.

         48.   Denied.

         49.   Denied.


C.       Allegations Concerning Alabama’s Adoption of Nitrogen Hypoxia

         50.   Admitted.

         51.   Admitted.

         52.   Defendants admit that the inhalation of pure nitrogen will lead to

death.

         53.   Admitted.

         54.   Admitted.

10. The Oklahoma Department of Public Safety released its findings on the Lockett
    execution. A copy can be found at https://bit.ly/2WWXOMq (last visited Feb.
    13, 2019).

                                                                                    10
     Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 11 of 17




      55.    Defendants are without sufficient information to admit or deny.

      56.    Defendants admit that pursuant to Alabama Act 2018-353 and section

15-18-82.1(b)(2) of the Code of Alabama, inmates sentenced prior to the

enactment of Alabama Act 2018-353 had a thirty-day period from the enactment in

which to elect nitrogen hypoxia. This period lasted from June 1–30, 2018.

Defendants deny that this is a “completely arbitrary” restriction and would direct

this Court to section 15-18-82.1(b)(1), which made a similar thirty-day provision

for the election of electrocution after Alabama made lethal injection its primary

method of execution. Moreover, Price misquotes the law, which reads:

      If electrocution, nitrogen hypoxia, and lethal injection are all held to
      be unconstitutional by the Alabama Supreme Court under the
      Constitution of Alabama of 1901, or held to be unconstitutional by the
      United States Supreme Court under the United States Constitution, or
      if the United States Supreme Court declines to review any judgment
      holding a method of execution to be unconstitutional under the United
      States Constitution made by the Alabama Supreme Court or the
      United States Court of Appeals that has jurisdiction over Alabama,
      then all persons sentenced to death shall be executed by any
      constitutional method of execution based on the sole discretion of the
      Commissioner of the Department of Corrections.11

      57.    Defendants deny that they entered into secret agreements with death-

row inmates. All such inmates, including Price, were given the same thirty-day

election period and an election form. Defendants admit that Price will be executed

by lethal injection. Defendants deny all remaining allegations.


11. ALA. CODE § 15-18-82.1(c) (1975).

                                                                                 11
     Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 12 of 17




D.    Allegations Concerning Midazolam

      58.   Defendants admit the first sentence. Defendants are without sufficient

information to admit or deny the remaining allegations in the paragraph.

      59.   Denied.

      60.   Denied.

      61.   Denied.

      62.   Denied.


E.    Allegations Concerning the ADOC’s Adoption and Implementation of
      Execution Protocols

      63.   Defendants admit the first sentence of this paragraph. Defendants

deny any remaining allegations.

      64.   Defendants admit that the ADOC will use FDA-approved drugs to

execute Price.

      65.   Defendants are without sufficient information to admit or deny the

first two sentences. Defendants deny any remaining allegations.


F.    Allegations Concerning the Consciousness Assessment

      66.   Denied.

      67.   Denied.

      68.   Denied.

      69.   Denied.

                                                                               12
     Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 13 of 17




      70.   Denied.


                RESPONSE TO FIRST CAUSE OF ACTION

      71.   Denied

      72.   Defendants intend to execute Price using a constitutional and effective

execution protocol calling for the sequential administration of midazolam

hydrochloride, rocuronium bromide, and potassium chloride.

      73.   Defendants will execute Price pursuant to a lawful, judicially imposed

sentence under Alabama law.

      74.   Denied.

      75.   Denied.

      76.   Denied.

      77.   Defendants deny that the State of Alabama’s lethal injection protocol

violates the Eighth Amendment.


               RESPONSE TO SECOND CAUSE OF ACTION

      78.   Denied.

      79.   Admitted.

      80.   Defendants admit that the ADOC personnel who will execute Price

will abide by the ADOC protocol and its safeguards.

      81.   Denied.


                                                                                13
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 14 of 17




      82.    Denied.

      83.    Denied.

      84.    Denied.

      85.    Denied.

      86.    Defendants deny that the State of Alabama’s lethal injection protocol

violates the Fourteenth Amendment.


                 RESPONSE TO THIRD CAUSE OF ACTION

      87.    Denied.

      88.    Admitted.

      89.    Denied. The State of Alabama’s lethal injection protocol is

constitutional, and nitrogen hypoxia is not a feasible, readily available, and

substantially safer alternative for Price because he neglected to elect nitrogen

during the thirty-day period set out by statute.

      90.    Defendants admit that some death-row inmates elected nitrogen

hypoxia during the thirty-day period and will be executed using that method once a

protocol is finalized. Defendants deny that they are similarly situated to Price

because they made the election, whereas he failed to do so.

      91.    Defendants deny that nitrogen hypoxia is significantly safer than

lethal injection. Otherwise, this paragraph is admitted.

      92.    Denied.

                                                                               14
      Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 15 of 17




      93.    Denied.


                    RESPONSE TO PRAYER FOR RELIEF

      94.    Denied.



                                     DEFENSES

      A.     This action fails to state a claim for relief as a matter of law.

      B.     Price has unclean hands.

      C.     Price is not entitled to the relief he seeks.

      D.     Alabama’s lethal injection protocol does not violate basic principles

of human dignity or contemporary standards of decency.

      E.     Alabama’s lethal injection protocol does not amount to intentional,

reckless indifference to acts violating any party’s constitutional rights.

      F.     Any interest Price has in pursuing his claim is outweighed by the

State’s interest in the finality of duly adjudicated criminal judgments, the timely

administration of death sentences, guarding against a flood of similar claims, and

ensuring closure for victims, their families, and the public.

      G.     Alabama’s method of carrying out a sentence of death by lethal

injection does not cause or expose a condemned person to an unnecessary or

substantial risk of serious harm, and Defendants deny that lethal injection as

administered in Alabama violates any party’s constitutional rights.

                                                                                 15
     Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 16 of 17




      H.    A lethal injection is not a medical procedure requiring the same

safeguards and oversight as such procedures, and an execution by lethal injection is

not governed by the rules and regulations applying to medical procedures.

      I.    Price’s Eighth Amendment rights have not been, and will not be,

violated.

      J.    Defendants deny any claim or allegation of Price’s complaint that is

not expressly admitted above.


      Respectfully submitted on this the 26th day of February 2019.


                                      STEVE MARSHALL
                                      ATTORNEY GENERAL OF ALABAMA
                                      BY—


                                      /s/ Lauren A. Simpson
                                      Lauren A. Simpson
                                      Beth J. Hughes
                                      Henry M. Johnson
                                      Alabama Assistant Attorneys General
                                      Counsel for Defendants




                                                                                 16
     Case 1:19-cv-00057-KD-MU Document 12 Filed 02/26/19 Page 17 of 17




                        CERTIFICATE OF SERVICE

      I certify that on February 26, 2019, I served a copy of the foregoing upon

counsel for the Plaintiff by filing the same via the Court’s CM/ECF system, which

shall cause the same to be electronically transmitted to: Aaron M. Katz and David

M. Coriell.




                                     /s/ Lauren A. Simpson
                                     Lauren A. Simpson
                                     Alabama Assistant Attorney General
                                     State of Alabama

                                     Office of the Attorney General
                                     501 Washington Avenue
                                     Montgomery, AL 36130-0152
                                     Tel: (334) 242-7300
                                     Fax: (334) 353-3637
                                     E-mail: lsimpson@ago.state.al.us




                                                                              17
